Citation Nr: 0714270	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  02-17 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable rating for adjustment 
disorder/post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1982 to April 1987 and from March 5, 1993, to March 15, 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted 
entitlement to service connection for an adjustment disorder 
effective from April 24, 1996.  A February 2002 Board 
decision granted additional entitlement to service connection 
for PTSD.  Although only the adjustment disorder issue was 
perfected for appellate review, the Board finds these 
disorders were properly combined in an April 2002 rating 
decision and represent the service-connected disability on 
appeal.  In April 2004, the Board remanded the case for 
additional development.

The Board notes that the issue of entitlement to service 
connection for fibromyalgia was referred to the RO in April 
2004.  As there is no indication of any subsequent action on 
this issue, it is again referred for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the veteran's service-connected 
adjustment disorder/PTSD since the date of his initial claim 
on April 24, 1996, has been manifest by no more than a mild 
industrial impairment with symptoms controlled by medication.




CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, for 
adjustment disorder/PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.130, 4.132 
Diagnostic Codes 9410, 9411, 9440 (effective before and after 
Nov. 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the veteran by correspondence 
dated in April 2004.  That letter notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claim, identified the veteran's duties in 
obtaining information and evidence to substantiate his claim, 
and requested that he send in any evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Additional notices as to these matters were provided in 
October 2006 and January 2007.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to this matter 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Increased Rating Claim
Factual Background

Records show that the Board for Correction of Military 
Records has found the veteran had active military service 
from March 5, 1993, to March 15, 1993.  It was noted that he 
had requested transfer to the Individual Ready Reserve in 
September 1990, but that his status was not updated and he 
was listed as a deserter.  He was arrested by civilian 
authorities on March 5, 1993, and released on March 15, 1993, 
without further action.

In private medical correspondence dated in January 1995 Dr. 
S. N., an Assistant Clinical Professor of Psychiatry, noted 
the veteran had first consulted him on March 1993 with acute 
anxiety symptoms since the events of his arrest.  It was 
noted that he saw the veteran about 20 hours over the first 
year and that he had gradually improved.  A diagnosis of PTSD 
secondary to his experience of the arrest and confinement 
which was described as a massive, overwhelming threat to his 
personal integrity and caused helplessness and fear that he 
could not affect this continuing assault on his life.  The 
symptoms identified included distressing thoughts, emotions, 
images in dreams and flashbacks, waves of reliving emotions, 
subjective psychic numbing and avoidance, distancing, 
foreshortening, diminishing of the engagement of normal and 
usual work and family life events, hyperarousal, 
irritability, and sympathetic adrenalin physical symptoms.

VA treatment records dated in April 1996 show the veteran 
complained of recurring nightmares of persecution by prison 
guards, depressive symptoms, sleep disturbance, weight loss, 
loss of appetite, difficulty concentrating at work, 
anhedonia, tearfulness, and irritability.  It was noted that 
he worked as a computer operator.  The diagnoses included 
rule out major depression and rule out PTSD.  Records dated 
in May 1996 show he reported he was taking Zoloft and had 
experienced a slight decrease in the intensity of his 
nightmares.  The examiner noted he was well groomed and alert 
and oriented times three.  He seemed to be slightly anxious 
and his affect was sad and anxious.  He described his mood as 
slightly better.  His thought processes were linear and he 
denied homicidal or suicidal ideation, delusions, and 
hallucinations.  His impulse control was fair.  The diagnoses 
included PTSD and rule out major depressive episode.  

At his travel board hearing in May 1999 the veteran described 
problems he experienced at work because of his psychiatric 
disorder.  He stated he had only missed a few days, but that 
he had problems with his co-worker because he was on edge.  
He stated his belief that he had not advanced in his career 
because his supervisor had noticed his behavior.  

VA examination in November 2000 included diagnoses of 
adjustment disorder with emotional features, in partial 
remission, and histrionic personality disorder.  The examiner 
noted the veteran was alert and oriented in all spheres.  His 
speech was somewhat pressured and rather perseverative 
concerning his experiences with dreams and nightmares.  His 
mood was anxious, labile, and a bit histrionic and over-
reactive.  He reported he slept eight hours per night unless 
he had nightmares, which occurred three to five times per 
month.  His appetite was good and his weight had been stable.  
He denied homicidal or suicidal ideation, delusions, and 
hallucinations.  He reported no problems of any kind 
socializing and his insight and judgment did not seemed to be 
impaired.  A global assessment of functioning (GAF) score of 
70 was provided and was described as some difficulty in 
occupational functioning but generally functioning pretty 
well.  The examiner noted he did not show any long-term 
patterns of disability or dysfunction and that he was 
presently taking no psychotropic medications.

An initial VA treatment evaluation in March 2002 included 
diagnoses of an anxiety disorder, provisional and not 
otherwise specified, rule out nightmare disorder, and rule 
out PTSD.  A GAF score of 65 was provided.  The examiner 
noted the veteran was appropriately dressed and his hygiene 
was good.  His speech was relevant, coherent, and normal in 
rate and rhythm.  His mood was pleasant and his affect was 
appropriate and variable in range.  He appeared to be 
distressed, anxious, or depressed when he described his 
incarceration.  He was alert and oriented times three.  His 
thoughts were organized and goal directed.  His intellectual 
functioning appeared to be in the average to above average 
range.  There was no evidence of psychotic symptoms and he 
denied hallucinations, delusions, suicidality, and 
homicidality.  His judgment was good and insight was fair to 
limited.  An October 2002 treatment report noted the veteran 
was taking Xanax which was helping somewhat, but that he 
stated he was not sleeping well due to nightmares.  
Subsequent individual and group therapy reports show 
continued maintenance of symptoms with medication.

VA medical correspondence dated in March 2003 included a 
diagnosis of anxiety neurosis with muscular somatization.  It 
was noted that no records were reviewed, but that the veteran 
wanted to document the somatic symptoms related to his 
nightmares.  

VA examination in August 2004 included diagnoses of 
adjustment disorder with mixed emotional features.  A GAF 
score of 70 was provided.  The examiner noted the veteran was 
married and employed full time.  He was appropriately dressed 
and his hygiene and grooming were adequate.  His mood was 
generally anxious and his affect was often dramatic.  There 
was no impairment of thought processes or communication and 
no evidence of a true psychotic process.  He denied suicidal 
or homicidal ideation, plan, or intent.  He reported his 
memory was not as good as it had been before his false 
imprisonment.  It was noted he did not meet the diagnostic 
criteria for an obsessive-compulsive disorder.  The veteran 
reported anxiety attacks approximately three times per week 
lasting for 20 to 50 minutes, but the examiner noted panic 
attacks had not been previously addressed by his 
psychiatrist.  He stated he felt depressed about 15 out of 
every 30 days, but reported his current psychotropic 
medications provided some relief of his depression.  The 
examiner found the veteran appeared able to adequately 
maintain employment and social functioning.

VA outpatient treatment records dated through December 2005 
have been associated with the claims folder.  In July 2005, 
it was noted that the veteran was doing well.  He had good 
coping mechanisms.  He attended a biweekly support group.  He 
was not hopeless and was future oriented.  In October and 
December 2005, he complained of frequent nightmares and other 
sleep-related problems.    

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2006).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2006).

As a preliminary matter, the Board notes that the applicable 
diagnostic codes for the veteran's service-connected 
psychiatric disability have been identified during this 
appeal as diagnostic codes 9410 (other and unspecified 
neurosis), 9411 (PTSD), and 9440 (chronic adjustment 
disorder).  As it is clear that only one disability rating 
under VA law may be assigned, the Board finds the diagnosis 
of adjustment disorder under diagnostic code 9440 is most 
appropriate at this time.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  

The schedular criteria for evaluations of psychiatric 
disabilities were amended, effective November 7, 1996.  See 
61 Fed. Reg. 52,700 (Oct. 8, 1996).  Where the law or 
regulations governing a claim are changed while the claim is 
pending the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

The criteria in effective prior to November 7, 1996, were as 
follows:

General Rating Formula for Psychoneurotic Disorders:
The attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or 
retain employment
10
0
Ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the 
ability to obtain or retain employment
70
Ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to 
result in considerable industrial impairment
50
Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment
30
Less than criteria for the 30 percent, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment
10
There are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability
0
NOTE (1). Social impairment per se will not be used as 
the sole basis for any specific percentage evaluation, 
but is of value only in substantiating the degree of 
disability based on all of the findings.  
NOTE (2). The requirements for a compensable rating are 
not met when the psychiatric findings are not more 
characteristic than minor alterations of mood beyond 
normal limits; fatigue or anxiety incident to actual 
situations; minor compulsive acts or phobias; occasional 
stuttering or stammering; minor habit spasms or tics; 
minor subjective sensory disturbances such as anosmia, 
deafness, loss of sense of taste, anesthesia, 
paresthesia, etc. When such findings actually interfere 
with employability to a mild degree, a 10 percent rating 
under the general rating formula may be assigned.

38 C.F.R. § 4.132, General Rating Formula for Psychoneurotic 
Disorders (before Nov. 7, 1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
qualify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  VA's General Counsel concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOGCPREC 
9-93 (Nov. 9, 1993).  

The criteria in effective after November 7, 1996, are as 
follows:

General Rating Formula for Mental Disorders:
Total occupational and social impairment, due to such 
symptoms as:
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, 
or own name
 

10
0
Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:   depressed mood; anxiety; 
suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events) 
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by 
continuous medication.
10
38 C.F.R. § 4.130, Diagnostic Code 9411 (after Nov. 7, 1996).  

The Court has held that GAF scores reflect the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266 (1996) (citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  The 
nomenclature employed in the schedule is based upon the DSM-
IV, which includes the GAF scale.  See 38 C.F.R. § 4.130.  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  

Based upon the evidence of record, the Board finds the 
veteran's service-connected adjustment disorder/PTSD since 
the date of his initial claim on April 24, 1996, has been 
manifest by no more than a mild industrial impairment with 
symptoms controlled by medication.  The veteran's statements 
as to his employment problems and the objective findings 
documented by his medical treatment reports demonstrate a 
mild industrial impairment and, in essence, continuous use of 
medication for his psychiatric disorder.  Therefore, 
entitlement to an increased 10 percent rating, but no higher, 
is warranted under the rating criteria effective before and 
after November 7, 1996.

There is no probative evidence of psychoneurotic symptoms 
resulting in a reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce a definite 
industrial impairment nor of an occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, or a mild memory loss.  
The veteran is shown to have been gainfully employed since 
filing his claim and he has submitted no evidence 
demonstrating any significant occupational or social 
impairment.  Although medical reports show the veteran 
complained of depressed mood, anxiety, panic attacks, chronic 
sleep impairment, and a mild memory loss, the Board finds the 
objective medical findings and assigned GAF scores are 
persuasive of no more than a mild impairment since the date 
of the initial claim.  Therefore, higher or "staged" 
ratings are not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  In fact, VA examinations indicate no 
significant interference with employment as a result of this 
disorder.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to a 10 percent rating, but no higher, for 
adjustment disorder/PTSD effective from April 24, 1996, is 
granted, subject to the regulations governing the payment of 
monetary awards.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


